Lehman, J.
The plaintiff sues upon two notes which the defendant admits making. The answer attempts to set up a defense to the first cause of action that the defendant made the note only for the accommodation of the original payee; and as a defense to the second cause of action he sets up the Statute of Limitations.
*358At the trial evidence was received upon both these issues, and the trial justice rendered judgment in favor of the defendant on both causes of action. The record is somewhat confused, but I think it sufficiently appears that the plaintiff received these notes as security for a pre-existing debt, and, therefore, the defense to the first cause of action was not sustained.
“A pre-existing debt, without extension or forbearance, is sufficient consideration upon which to hold the accommodation maker of a promissory note where there has been no restriction placed on its use.” Lehrenkrauss v. Bonnell, 199 N. Y. 240, citing Grocers’ Bank v. Penfield, 69 id. 502.
It further, I think, sufficiently appears that the defendant wrote on the note in suit in the second cause of action the word “ renewed ” together with his signature, and that this was an unequivocal renewal of the promise sufficient to take the case out of the statute. It is in my opinion immaterial that the note was presented to the defendant and a new promise asked by the original payee of the note, and not the holder to whom the note had been assigned. By indorsing the new promise upon the note itself, the defendant must be regarded as having made the new promise to the actual holder.
Judgment should be reversed and a new trial ordered with costs to appellant to abide the event.
Page, J., concurs; Hotchkiss, J., concurs in result.
Judgment reversed and new trial ordered, with costs to appellant to abide event.